105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Margie MOORE-MCNARY, Appellant,v.COMPUTER SALES INTERNATIONAL, INC., Appellee.
No. 96-1906.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 26, 1996.Filed:  Jan. 8, 1997.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Margie Moore-McNary appeals the district court's1 order dismissing her employment discrimination action without prejudice under Federal Rule of Civil Procedure 41(b).  After careful review, we conclude the district court did not abuse its discretion.  See Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779 (8th Cir.1995) (standard of review).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri